              Case 3:19-cv-06236-JLR Document 45 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          GENE CAMARATA,                               CASE NO. C19-6236JLR

11                               Plaintiff,              ORDER
                   v.
12
            MCDONALD’S CORPORATION,
13
                                 Defendant.
14

15          Before the court is pro se Plaintiff Gene Camarata’s motion for extension of time

16   to respond and to strike Defendant McDonald’s Corporation’s (“McDonald’s”) motion

17   for summary judgment. (Mot. (Dkt. # 44); see MSJ (Dkt. # 41).) Mr. Camarata

18   represents that COVID-19 has presented difficulties accessing an “adequate computer at

19   public libraries” and conducting “legal research at law libraries because of closures” and

20   thus requests an extension of the deadline for his response. (Mot. at 1.) Additionally,

21   Mr. Camarata asks the court to strike McDonald’s motion “as pre-mature.” (Id.)

22   //


     ORDER - 1
              Case 3:19-cv-06236-JLR Document 45 Filed 03/02/21 Page 2 of 2




 1          The court notes that trial is currently set for this matter on May 17, 2021. (Sched.

 2   Order (Dkt. # 33).) Discovery closed on January 19, 2021, and dispositive motions were

 3   due on February 16, 2021. (Id.) McDonald’s filed its motion for summary judgment on

 4   February 11, 2021. (See MSJ.) Thus, the court disagrees with Mr. Camarata that the

 5   motion is “pre-mature” and DENIES his motion to strike.

 6          Mr. Camarata’s motion for an extension was received on the day his response was

 7   due. (See Mot.) The court reminds Mr. Camarata that although he is pro se, he still

 8   “must follow the same rules of procedure that govern other litigants,” see Briere v.

 9   Chertoff, 271 F. App’x 682, 683 (9th Cir. 2008), including the requirement that a motion

10   for relief from a deadline must be filed “sufficiently in advance of the deadline to allow

11   the court to rule on the motion prior to the deadline,” Local Rules W.D. Wash. LCR 7(j).

12   Mr. Camarata requests an extension until March 29, 2021 (Mot. at 1), but due to the

13   fast-approaching trial dates, the court GRANTS Mr. Camarata’s motion (Dkt. # 44) and

14   extends the deadline only until March 12, 2021, to file his response. McDonald’s reply,

15   if any, is due on March 17, 2021. The Clerk is directed to renote the motion (Dkt. # 41)

16   for March 17, 2021.

17          Dated this 2nd day of March, 2021.

18

19                                                    A
                                                      JAMES L. ROBART
20
                                                      United States District Judge
21

22


     ORDER - 2
